Title: To Alexander Hamilton from Tench Coxe, 15 October 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, October 15, 1794. “It is the opinion of the Secy at War that provisions in advance amounting to 37,000 Drs must be forthwith laid in by the contractors for 1795. I have the honor to request an advance to them (Messrs. Scott & Ernest) to that amount.… I have the honor to enclose a letter from the Secy. of War wh. having relation to advances of Provisions & consequently to advances of money it is proper that you should possess it.”
